DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of side electrodes (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-9, 12, 13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki (US201701799920, hereinafter Kawasaki).
Regarding claim 1, Kawasaki discloses a composite component (61, Fig. 7) comprising: an elastic wave device including a piezoelectric substrate (5, LT, LN) and an IDT electrode (2), the piezoelectric substrate including a first main surface and a second main surface that face each other and a plurality of side surfaces that connect the first main surface and the second main surface, the IDT electrode being disposed on at least one of the first main surface and the second main surface of the piezoelectric substrate; and a semiconductor device including a semiconductor substrate (6) and a functional electrode (3), the semiconductor substrate including a first main surface and a second main surface that face each other and a plurality of side surfaces that connect the first main surface and the second main surface, the functional electrode being disposed on at least one of the first main surface and the second main surface of the semiconductor substrate; wherein the elastic wave device and the semiconductor device are stacked (see Fig. 7) such that the first main surface of the piezoelectric substrate and the first main surface of the semiconductor substrate face each other; the composite component further includes a side electrode (34, 35) that extends from at least one of the plurality of side surfaces of the piezoelectric substrate to at least one of the plurality of side surfaces of the semiconductor substrate and that is connected to the IDT electrode and the functional electrode (through 17 and 23); and  27the side electrode extends onto at least one of the second main surface of the piezoelectric substrate and the second main surface of the semiconductor substrate (23 and 27 extend onto the second faces of the substrates).
Regarding claim 2, electrode layer 4 is connected to ground potential (paragraph 77). 
Regarding claim 3, Fig. 7 shows electrode layer 4 formed between the first and the second substrates and 4 is connected to 35. 
Regarding claim 4, the metal layer 4 is connected to the main surface of the semiconductor substrate and indirectly connected to the surface of the piezoelectric substrate. 
Regarding claim 5, the IDT and the functional electrodes are disposed on the second main surfaces. 
Regarding claim 6, terminal electrodes (23, 17 and 27) are formed on the main surfaces.
Regarding claim 7, metal bumps (19) are is electrically connected to the terminal electrode. 
Regarding claims 8 and 9, the terminal electrode and the metal bump are disposed on the second main surface of the piezoelectric substrate. The substrates are interchangeable and both 5 and 6 are semiconductors.
Regarding claim 12, Fig. 7 shows a support layer formed between both substrates and surrounding the IDT electrode. 
Regarding claim 13, the piezoelectric substrate is made of a piezoelectric material, LN or LT. 
Regarding claim 18, Kawasaki is silent regarding the composite component mounted on a mounting substrate. However, these elements are inherently mounted on other structures for connection purposes, among others. 
Regarding claim 20, layer 4 is formed between the two substrates and connected to the side electrode. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki.
Regarding claim 10, Figs. 5 of Kawasaki shows an embodiment comprising three elements. Therefore, it would have been obvious to modify the element of Fig. 7 to include a third element substrate. Kawasaki discloses that the heat generated is effectively dissipated and degradation of characteristics is less likely to occur. Therefore, stacking three elements would have been an obvious modification as disclosed by Kawasaki.
Regarding claim 19, Kawasaki discloses the invention as explained above, but fails to disclose the plurality of side electrodes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use multilayer electrodes since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Advantages of multiple metal layers include better heat dissipation, better adhesion and better conduction. Therefore, it would have been an obvious modification of the prior art. 
Allowable Subject Matter
Claims 11, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claim 11, and comprising a heat insulation layer in contact with the first main surface of the piezoelectric substrate and the first main surface of the semiconductor substrate; wherein the heat insulation layer has lower heat conductivity than each of the semiconductor substrate and the piezoelectric substrate. Regarding claim 14, the references of the Prior Art fail to disclose, either alone or in obvious combination, the piezoelectric substrate including a support substrate and a piezoelectric layer that is disposed on the support substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837